Case: 2:20-cv-04097-JLG-CMV Doc #: 22 Filed: 09/07/21 Page: 1 of 9 PAGEID #: 464



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


Marcus L. Hardy,

               Plaintiff,

     v.                                    Case No. 2:20-cv-4097

Commissioner of
Social Security,

               Defendant.

                              OPINION AND ORDER
     Plaintiff Marcus L. Hardy brings this action under 42 U.S.C.
§405(g) for review of the final decision of the Commissioner of
Social Security (“Commissioner”) denying his applications for a
period    of    disability,   disability    insurance,     and   supplemental
security income benefits.       In a decision dated April 25, 2019, the
administrative law judge (“ALJ”) found that plaintiff has severe
impairments consisting of remote history of gunshot wound in the
right calf, with residual symptoms; remote left hand crush injury,
with residual symptoms; depression; anxiety; post-traumatic stress
disorder; and cannabis use disorder. PAGEID 68. The ALJ concluded
that plaintiff has the residual functional capacity (“RFC”) to
perform physical work, with limitations.           In regard to plaintiff’s
mental conditions, the ALJ stated that plaintiff:
     can perform simple routine tasks at an average pace
     without strict time or production demands; interact
     occasionally with others but work duties should not
     require him to work with large groups of unfamiliar
     members of the public (defined as 20 or more at one
     time); interaction should be limited to a straightforward
     exchanges of information without negotiation, persuasion
     or conflict resolution; and he can adapt to occasional
     changes in duties that are explained or demonstrated.
Case: 2:20-cv-04097-JLG-CMV Doc #: 22 Filed: 09/07/21 Page: 2 of 9 PAGEID #: 465




PAGEID 70. After considering the testimony of a vocational expert,
the ALJ found that there are occupations in the national economy
that plaintiff could perform, and that plaintiff is not disabled.
PAGEID 80.
     This matter is now before the court for consideration of
plaintiff’s August 16, 2021, objections to the August 2, 2021,
report and recommendation of the magistrate judge recommending that
the decision of the Commissioner be affirmed.
I. Standard of Review
     If a party objects within the allotted time to a report and
recommendation, the court “shall make a de novo determination of
those portions of the report or specified proposed findings or
recommendations     to    which    objection     is   made.”       28    U.S.C.
§ 636(b)(1); see also Fed. R. Civ. P. 72(b).               Upon review, the
court “may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.”                    28
U.S.C. § 636(b)(1).
     The court’s review “is limited to determining whether the
Commissioner’s decision ‘is supported by substantial evidence and
was made pursuant to proper legal standards.’”             Ealy v. Comm’r of
Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010) (quoting Rogers v.
Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); 42 U.S.C.
§ 405(g).    “Substantial evidence exists when ‘a reasonable mind
could accept the evidence as adequate to support a conclusion [and]
... presupposes that there is a zone of choice within which the
decision-makers can go either way, without interference by the
courts.’”     Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th
Cir. 2009)(internal citation omitted).             A reviewing court will

                                       2
Case: 2:20-cv-04097-JLG-CMV Doc #: 22 Filed: 09/07/21 Page: 3 of 9 PAGEID #: 466



affirm the Commissioner’s decision if it is based on substantial
evidence, even if substantial evidence would also have supported
the opposite conclusion. Gayheart v. Comm’r of Soc. Sec., 710 F.3d
365,   376    (6th    Cir.   2013).         However,    “‘a     decision    of    the
Commissioner will not be upheld where the [Commissioner] fails to
follow its own regulations and where that error prejudices a
claimant on the merits or deprives the claimant of a substantial
right.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th
Cir. 2009) (quoting Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746
(6th Cir. 2007)).
II. Plaintiff’s Objections
       Plaintiff objects to the recommendation of the magistrate
judge that the decision of the Commissioner should be affirmed.
Plaintiff argued below that the ALJ did not adequately discuss the
June   21,   2017,    evaluation   of   Dr.       Steven   J.   Meyer,     Ph.D.,   a
consulting    psychologist.      See    PAGEID       374-379,     Ex.    2F.      The
magistrate judge concluded that the ALJ gave sufficient reasons
why she adopted only some of Dr. Meyer’s recommendations.                        This
court agrees with the analysis of the magistrate judge.
       The claims in this case, which were filed after March 27,
2017, are governed by revised regulations concerning the evaluation
of opinion evidence.         The ALJ must consider and articulate how
persuasive he or she finds all of the medical opinions in a
claimant’s    case    record    based   on     the     following    factors:      (1)
supportability;       (2)    consistency;      (3)     relationship      with     the
claimant; (4) specialization; and (5) other factors that tend to
support or contradict the opinion.                20 C.F.R. §404.1520c(b) and
(c)(1)-(5).      As    supportability       and    consistency     are     the   most


                                        3
Case: 2:20-cv-04097-JLG-CMV Doc #: 22 Filed: 09/07/21 Page: 4 of 9 PAGEID #: 467



important factors, the ALJ must address them in evaluating the
persuasiveness of medical opinions.          20 C.F.R. §404.1520c(b)(2).
The ALJ may comment on the other factors but generally has no
obligation to do so.      See 20 C.F.R. §404.1520c(b)(2)-(3).
      Plaintiff correctly notes that the ALJ did not specifically
mention   the    words    “supportability”      and    “consistency”      while
discussing Dr. Meyer’s opinions.           However, this failure does not
necessarily mean that the ALJ did not consider these factors.               See
Hobbs v. Saul, Civil Action No. 2:20cv00004, 2021 WL 1574421, at
*10   (W.D. Va. April 22, 2021)(finding that the ALJ sufficiently
addressed the consistency factor even though he did not use the
term “consistency” in evaluating the expert’s opinion).
      The ALJ was aware of the applicable standards for reviewing
the expert opinions in this case.           She observed in her decision
that the medical opinions in this case were to be considered under
the new medical evidence rules applicable to cases filed after
March 27, 2017, and noted that she had “considered the medical
opinion(s) ... in accordance with the requirements of 20 CFR
404.1520c[.]”     PAGEID 71, 75.      She summarized Dr. Meyer’s report
concerning his consultative examination of the plaintiff, in which
Dr. Meyer diagnosed plaintiff with major depressive disorder,
single episode, moderate and adjustment disorder, with anxiety.
PAGEID 77.      The ALJ found that Dr. Meyer’s opinions concerning
plaintiff’s limitations were not fully persuasive, agreeing with
some but not all of his recommendations.               PAGEID 77.      The ALJ
concluded that plaintiff should be limited, more restrictively, to
only simple routine tasks, whereas Dr. Meyer would have limited him
to simple and moderately complex routine instructions and tasks.



                                       4
Case: 2:20-cv-04097-JLG-CMV Doc #: 22 Filed: 09/07/21 Page: 5 of 9 PAGEID #: 468



PAGEID 78.    The ALJ also adopted Dr. Meyer’s proposed limitations
regarding a low stress work setting by restricting plaintiff to
simple routine tasks at an average pace without strict time or
production demands, and occasional changes in duties that are
explained or demonstrated.           PAGEID 70, 78.
      The    focus   of     plaintiff’s       objections   is     on    the   ALJ’s
disagreement with Dr. Meyer’s opinion that plaintiff could not
manage even minimal social demands in an ordinary work setting
without serious increases in psychological distress and adaptive
limitations. PAGEID 78. The ALJ stated, “While I have established
significant social limitations in the mental residual functional
capacity above, they are not as limiting as the limitations
established    by    Dr.    Meyer,    which    suggested    the     claimant   was
incapable of any socialization in the workplace.”                      PAGEID 78.
Plaintiff’s RFC restricted him to only occasional interaction with
others, involving only a straightforward exchange of information,
with no duties which would require him to work with large groups of
unfamiliar members of the public (the last accommodation addressed
plaintiff’s hearing testimony, specifically noted by the ALJ, that
big crowds bothered him).             PAGEID 69, 70.       However, plaintiff
argues that the ALJ failed to adequately analyze the supportability
and   consistency     of     Dr.   Meyer’s     proposed    social      interaction
limitation.     The court concludes that the ALJ’s explanation for
finding unpersuasive this branch of Dr. Meyer’s opinion and her
discussion of the evidence elsewhere in her decision1 adequately


      1
      Review of an          ALJ’s explanation for rejecting an expert
opinion need not be        confined to a single paragraph. Parkinson v.
Comm’r of Soc. Sec.,       No. 2:19-cv-5051, 2020 WL 5875870, at *2 (S.D.
Ohio Oct. 2, 2020);        Heston v. Comm’r of Soc. Sec., 245 F.3d 528,

                                         5
Case: 2:20-cv-04097-JLG-CMV Doc #: 22 Filed: 09/07/21 Page: 6 of 9 PAGEID #: 469



address the issues of supportability and consistency.
      “‘Supportability’ means ‘[t]he extent to which a medical
source’s    opinion     is   supported       by    relevant    objective   medical
evidence and the source’s supporting explanation.’” Hobbs, 2021 WL
1574421, at *8, n. 7 (quoting Revisions to Rules, 82 Fed. Reg. at
5853.      “The more relevant the objective medical evidence and
supporting explanations presented by a medical source are to
support his or her medical opinion(s) ... the more persuasive the
medical opinions ... will be.”           20 C.F.R. §404.1520c(c)(1).
      Relevant to supportability, the ALJ observed that Dr. Meyer’s
opinion    was   “the    result   of     his      own   observations,      clinical
interview, and mental status evaluation.” PAGEID 78. After noting
Dr. Meyer’s conclusion that plaintiff could not manage even minimal
social demands in an ordinary work setting, the ALJ pointed out
that plaintiff was able to interact effectively with Dr. Meyer.
PAGEID 78.    The ALJ cited information (which was contained in Dr.
Meyer’s report) that plaintiff was able to socialize with family
and to see his children, and that plaintiff had not sought mental
health counseling or taken any medication for his psychological
impairments prior to his consultation with Dr. Meyer.                   Thus, the
ALJ     implicitly    observed    that       Dr.     Meyer’s    proposed    social
functioning limitation was not supported by information in his
report and his own observations of plaintiff’s behavior during the
evaluation.
      Elsewhere in her decision, the ALJ stated that plaintiff’s
failure to seek any treatment for his alleged mental impairments



535 (6th Cir. 2001)(review of the Commissioner’s findings must be
based on the record as a whole).

                                         6
Case: 2:20-cv-04097-JLG-CMV Doc #: 22 Filed: 09/07/21 Page: 7 of 9 PAGEID #: 470



until September, 2017, “suggests that the claimant’s symptoms were
tolerable and not as severe as he has alleged.”               PAGEID 74.     The
ALJ also indicated that after plaintiff sought mental health
treatment in September, 2017, the progress notes of that treatment
reported that there was significant improvement in his symptoms
with medications, and showed that plaintiff was able to interact
effectively with his treating psychological sources.                PAGEID 78.
This medical evidence further undermines the supportability of Dr.
Meyer’s opinion concerning plaintiff’s ability to manage minimal
social demands.
     The ALJ’s comments also adequately addressed the issue of
consistency.     “‘Consistency’” denotes ‘the extent to which the
opinion is consistent with the evidence from other medical sources
and nonmedical sources in the claim.’”           Hobbs, 2021 WL 1574421, at
*8, n. 7 (quoting Revisions to Rules, 82 Fed. Reg. at 5853).                “The
more consistent a medical opinion[] ... is with the evidence from
other medical sources and nonmedical sources in the claim, the more
persuasive    the   medical      opinion[]     ...   will   be.       20   C.F.R.
§404.1520c(c)(2).
     The   ALJ   discussed       evidence,   including      medical    treatment
records and plaintiff’s hearing testimony, which was inconsistent
with Dr. Meyer’s opinion regarding plaintiff’s inability to manage
even minimal social demands.          The ALJ noted that: plaintiff was
able to interact effectively with Dr. Meyer, his treating mental
health   sources,    and   Dr.    Whitehead,    a    consultative     physician;
plaintiff presented at the hearing with no observable social
difficulty, showing no aberrant behaviors or oddities in his
mannerisms, and did not have any problems interacting with the
other participants or answering questions; plaintiff acknowledged

                                       7
Case: 2:20-cv-04097-JLG-CMV Doc #: 22 Filed: 09/07/21 Page: 8 of 9 PAGEID #: 471



his ability to socialize with family, to shop in stores, to run
errands on his own, to use the bus, and to care for his children;
plaintiff enjoyed spending time with his daughters and recently
attended one of his daughter’s school plays; plaintiff had not
sought psychological treatment or taken medication for his mental
health    conditions     until    September,     2017,    after    Dr.     Meyer’s
evaluation;     and    progress    notes    concerning     his    mental    health
treatment reported significant improvement of plaintiff’s symptoms
with medications.        PAGEID 69-70, 74, 78.         The ALJ observed that
plaintiff “has not generally received the type of medical treatment
one would expect for a totally disabled individual” and that
plaintiff’s failure to seek any treatment for his alleged mental
impairments until September, 2017, “suggests that the claimant’s
symptoms were tolerable and not as severe as he has alleged.”
PAGEID 74.
     The    ALJ’s     decision    demonstrates   that     she    considered    the
factors of supportability and consistency in evaluating Dr. Meyer’s
opinions.       Her decision is sufficient to permit this court to
review the ALJ’s evaluation of those factors.              The ALJ’s decision
substantially complied with the requirements of §404.1520c, and her
failure    to     specifically    use   the    terms     “supportability”     and
“consistency” in her analysis, even if error, was harmless.                   The
court concludes that the ALJ’s              decision to reject Dr. Meyer’s
opinion that plaintiff could not manage even minimal social demands
in an ordinary work setting is supported by substantial evidence,
and plaintiff’s objections are not well taken.
III. Conclusion
     For    the     reasons   stated    above,   the     court    overrules    the
plaintiff’s objections (Doc. 21), and adopts and affirms the

                                        8
Case: 2:20-cv-04097-JLG-CMV Doc #: 22 Filed: 09/07/21 Page: 9 of 9 PAGEID #: 472



magistrate judge’s report and recommendation (Doc. 20).                     The
decision of the Commissioner is affirmed, and the clerk is directed
to enter final judgment in this case.




     It is so ordered.


Date: September 7, 2021                  s/James L. Graham
                                  James L. Graham
                                  United States District Judge




                                       9
